Citation Nr: 0106673	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an original rating in excess of 20 percent 
for chronic cervical strain with a vertebral disc disorder.   

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1981.  She also had service in support of Operation Desert 
Shield/Desert Storm from January 1991 to March 1991.  
Unverified duty in the National Guard is also reported, but 
is not at issue in this appeal. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  


REMAND

In light of testimony presented at the November 2000 hearing, 
the Board concludes that this case requires additional 
development. 

At her November 2000 hearing, the veteran indicated that her 
service-connected disabilities interfere with her ability to 
function with her National Guard duties, resulting in a 
permanent limited duty profile.  She testified that she had 
her annual National Guard physical the week before the 
hearing.  The report from this physical is not of record, and 
the RO will be requested to obtain this document, and any 
other pertinent clinical records from the veteran's National 
Guard unit, upon remand.  The veteran also testified that she 
was receiving treatment, including on the day of the hearing 
before the undersigned, from a Dr. Charles Barg, who 
apparently is a private physician.  Upon remand, the RO will 
be afforded the opportunity to obtain the treatment records 
from this physician as well.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to contact the veteran and 
request that she provide the address of, 
if he is a private physician, Dr. Charles 
Barg.  If the address is provided, the RO 
should contact Dr. Barg and request that 
he submit any pertinent treatment 
records.  Any such records obtained 
should be associated with the claims 
file.  The claims file should contain 
documentation of the attempts made to 
obtain the records, and the veteran 
should be informed of any negative 
results.  38 C.F.R. § 3.159 (2000).

2.  The RO is to contact the veteran's 
National Guard Unit, most recently listed 
as Company D of the 212th Signal 
Battalion, 2600 North Poplar Street, 
North Little Rock, Arkansas, 72114-2399 
and obtain any pertinent treatment or 
examination records not already of 
record.  The RO should also obtain any 
pertinent VA outpatient treatment records 
not already of record.  The veteran 
should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2000).

3.  Following any further indicated 
development, the claims on appeal should 
be readjudicated.  The claim for an 
increased original rating for a cervical 
spine disability should include 
consideration of whether there is any 
basis for a "staged" rating or ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If these claims are not resolved 
to the veteran's satisfaction, the 
veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate time in which to 
respond.

When the above actions have been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the veteran until she receives further 
notice.  The Board intimates no opinion as to the disposition 
warranted in this case pending completion of the actions 
requested herein.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




